Order filed, September 26, 2012.




                                           In The

                      Fourteenth Court of Appeals
                                        ____________

                                  NO. 14-12-00704-CR
                                    ____________

                        CHRISTI ANN HERRERA, Appellant

                                             V.

                          THE STATE OF TEXAS, Appellee


                       On Appeal from the 155th District Court
                               Waller County, Texas
                           Trial Court Cause No. 13,756


                                          ORDER

       The reporter’s record in this case was due September 14, 2012. See Tex. R. App.
P. 35.1. The court has not received a request to extend time for filing the record. The
record has not been filed with the court. Because the reporter’s record has not been filed
timely, we issue the following order.

       We order Katheryne Kyriell, the official court reporter, to file the record in this
appeal within 30 days of the date of this order.

                                        PER CURIAM